Case 1:20-cv-01689-GHW Document 68-5 Filed 05/21/20 Page 1 of 7




                       Ex. 5
        Case 1:20-cv-01689-GHW Document 68-5 Filed 05/21/20 Page 2 of 7




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK,
COMMONWEALTH OF
PENNSYLVANIA, STATE OF
CALIFORNIA, STATE OF COLORADO,
STATE OF DELAWARE, DISTRICT OF                          Civil Action No. 20-cv-1689
COLUMBIA, STATE OF ILLINOIS,
STATE OF MARYLAND,
COMMONWEALTH OF
MASSACHUSETTS, STATE OF
MICHIGAN, STATE OF MINNESOTA,
STATE OF NEW JERSEY, STATE OF
NEW MEXICO, STATE OF OREGON,
STATE OF RHODE ISLAND, STATE OF
VERMONT, COMMONWEALTH OF
VIRGINIA, and STATE OF
WASHINGTON,

                       Plaintiffs,

            v.

EUGENE SCALIA, in his official capacity
as Secretary of the United States
Department of Labor; UNITED STATES
DEPARTMENT OF LABOR; and
UNITED STATES OF AMERICA,

                       Defendants.


                          DECLARATION of YOLANDA CARRILLO


I, Yolanda Carrillo, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

       1.        I am the Chief Legal Counsel at the Illinois Department of Labor located in

Chicago, Illinois. I have been employed as Chief Legal Counsel since June 2019. My

responsibilities include advising the Illinois Department of Labor and its Director of best




                                                 1
        Case 1:20-cv-01689-GHW Document 68-5 Filed 05/21/20 Page 3 of 7




practices, interpreting and consulting on legislation and regulations, coordinating legal strategy,

and advising managers on enforcement efforts.

       2.      Previously, I managed the migrant farmworker program for Chicago Legal Aid

and served as the Legal Director of a 501(c)(3) nonprofit organization that represented and

advocated for low wage workers in northern Illinois.

       3.      My educational background includes a bachelor’s degree from Davidson College

and a Juris Doctorate from DePaul University College of Law.

       4.      I submit this declaration in support of Illinois’ litigation against Eugene Scalia, in

his official capacity as Secretary of the United States Department of Labor (“USDOL”); the

USDOL; and the United States of America regarding the recently issued rule entitled Joint

Employer Status Under the Fair Labor Standards Act (“Final Rule”).

       5.      I have compiled the information in the statements set forth below through

personal knowledge and through my consultations with staff at the Illinois Department of Labor,

and with the Acting Assistant Deputy Director the Workers Compensation Fraud Unit at the

Illinois Department of Insurance.

       6.      As Chief Legal Counsel for the Illinois Department of Labor, I am familiar with

the Final Rule issued by the USDOL and published in the Federal Register on January 16, 2020,

and the ways in which the Final Rule will negatively impact Illinois state agencies and workers.

       7.      The Final Rule will impact Illinois by creating administrative burdens and

increasing enforcement costs for state agencies dedicated to combating wage theft, administering

unemployment insurance benefits, and administering injured workers’ compensation benefits.

Furthermore, the Final Rule will also lead to a loss of tax revenue and other funds used to

enforce Illinois wage and hour laws.



                                                 2
        Case 1:20-cv-01689-GHW Document 68-5 Filed 05/21/20 Page 4 of 7




       8.        Illinois funds its unemployment insurance benefits program through the collection

of payroll taxes. The Final Rule incentivizes subcontracting and outsourcing, which IDOL has

found leads to higher rates of misclassification of employees as independent contractors.

Increased misclassification will directly result in a reduction of payroll taxes gathered by Illinois,

and compromise Illinois’ ability to fund its unemployment insurance benefits program.

       9.        IDOL has also found that workers’ compensation insurance fraud through

misclassification and evasion of insurance premiums is more common in heavily subcontracted

industries in Illinois. By incentivizing subcontracting and outsourcing, the Final Rule will

increase the incidence of misclassification and insurance fraud which will increase enforcement

costs and create additional burdens in the administration of Illinois’ workers’ compensation

insurance system.

       10.       Similarly, IDOL has found that heavily subcontracted industries also have higher

than average rates of workplace injuries in Illinois. Increasing the proclivity of subcontracting

and outsourcing via the Final Rule will result in additional administrative burdens for the Illinois

Workers’ Compensation Commission.

       11.       As described below, the Final Rule will also harm Illinois’ ability to collect owed

compensation for low wage workers. Not only will this harm Illinois by effectively reducing the

amount of money in the hands of some of its most vulnerable residents, but it will also reduce the

pool of taxable income for Illinois.

       12.       The Final Rule will also reduce the funds available to Illinois to enforce its wage

and hour laws.

       13.       It is increasingly common for businesses to subcontract or outsource their labor

needs to entities that are undercapitalized or insolvent. Undercapitalized or insolvent entities



                                                   3
        Case 1:20-cv-01689-GHW Document 68-5 Filed 05/21/20 Page 5 of 7




often fail to comply with Illinois wage and hour statutes, including by engaging in wage theft.

Enforcement against such subcontracting entities is difficult because these businesses often file

for bankruptcy and judgments obtained against these entities are often uncollectable. Further,

IDOL has found that subcontracted entities have lower rates of compliance with Illinois wage

statutes. By incentivizing subcontracting and outsourcing, the Final Rule will ultimately lead to

higher levels of wage theft in Illinois further burdening Illinois enforcements efforts.

       14.     The Final Rule acknowledges that the enforcement of wage protections will

become more difficult, conceding that it will “reduce the amount of back wages that employees

are able to collect when their employer does not comply with the Act and, for example, their

employer is or becomes insolvent.” 85 Fed. Reg. at 2853. In addition to collecting wages that

were unpaid in violation of Illinois law, Illinois also recovers penalties from employers that

underpay their employees, including, in many instances, a penalty of 20% of the underlying

wages owed to employees. These penalties are used to fund enforcement efforts pursuant to the

Illinois Wage Payment and Collection Act (“IWPCA”), 820 ILCS 115/14.

       15.     The Final Rule will prevent Illinois from recovering owed wages and penalties

from businesses that subcontracted their labor needs to insolvent entities, and which would have

been liable as employers under prior version of the FLSA joint employer rule, but not under the

Final Rule. In doing so, the Final Rule also directly harms Illinois by reducing its revenue and

the funds dedicated to enforcement of its wage and hour laws.

       16.     Illinois will also have to devote additional resources to implement a new

administrative rule that corrects the problems created by the Final Rule’s departure from the

USDOL’s prior joint employer analysis. Pursuant to Title 56, Section 210.120 of the Illinois

Administrative Code, Illinois currently looks to the federal regulations interpreting the FLSA for



                                                  4
        Case 1:20-cv-01689-GHW Document 68-5 Filed 05/21/20 Page 6 of 7




guidance on interpreting the Illinois Minimum Wage Law, except where Illinois has its own rule

on a given issue. To mitigate the negative impact of the Final Rule, Illinois will have to devote

resources that are already spread thin in the midst of the COVID-19 pandemic to implement a

new rule on joint employment as soon as possible.

       17.      Proposing and finalizing an administrative rule requires a significant amount of

state resources. In Illinois, administrative rules proposed by State agencies are first

made available for public review and comment during the First Notice period, and then are

reviewed and approved by a bipartisan legislative committee known as the Joint Committee on

Administrative Rules ("JCAR") during the Second Notice period. This process can take

anywhere from 90 days to a year to complete.

       18.     IDOL anticipates that a proposed rule on joint employment will result in a

significant number of comments from the public. IDOL will have to dedicate a considerable

amount of time to provide responses to public comments, and make any necessary changes to the

proposed rule, before submitting the proposed rule for Second Notice.

       19.     Additionally, IDOL may have to hold public hearings during the First Notice

period. Holding public hearings at this time is particularly challenging due to limits on

gatherings and other public health concerns related to the spread of COVID-19. This will require

IDOL to research and implement alternative solutions to ensure compliance with state laws

allowing for public participation in the rulemaking process, while also protecting the health and

safety of IDOL's employees and members of the public.

       20.     After the public comment period and once IDOL files with JCAR for Second

Notice, each legislator who is a member of JCAR, JCAR's staff, and legislators' staff will also

have to devote resources to reviewing and researching the rule. During this period, JCAR may



                                                  5
        Case 1:20-cv-01689-GHW Document 68-5 Filed 05/21/20 Page 7 of 7




make recommendations for changes or object to the proposed rulemaking, which will then

require a response from IDOL within 90 days. Lastly, if JCAR does not object to the proposed

rule and IDOL adopts the final rule, IDOL will face further administrative burdens in issuing

guidance on the rule and training its staff on implementation and application of the rule.




I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.



Executed this 19th day of May, 2020 at Chicago, Illinois.




                                                 6
